Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November    , 2004, by and between SILICON VALLEY BANK, a
California-chartered bank, with a loan production office located at 230 W.
Monroe, Suite 720, Chicago, Illinois 60606 (“Bank”) and STEREOTAXIS, INC., a
Delaware corporation with its chief executive office located at 4041 Forest Park
Avenue, St. Louis, Missouri 63108 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of April 30, 2004,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of April 30, 2004, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.



  1.   The Loan Agreement shall be amended by deleting the following provision
appearing in Section 6.7(c) thereof:

"(c) Tangible Net Worth. After the occurrence of the Initial Public Offering,
Borrower shall maintain, as of the last day of each calendar month, a minimum
Tangible Net Worth of at least Fifty Million Dollars ($50,000,000.00).”

and inserting in lieu thereof the following:

“(c) Tangible Net Worth. Borrower shall maintain, as of the last day of each
calendar month, a minimum Tangible Net Worth of at least Thirty Million Dollars
($30,000,000.00).”



  2.   The Compliance Certificate appearing as Exhibit D to the Loan Agreement
is hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. FEES. The Borrower shall also reimburse Bank for all legal fees and expenses
incurred in connection with this amendment to the Existing Loan Documents.

5. RATIFICATION OF NEGATIVE PLEDGE AGREEMENT. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of a certain Negative
Pledge Agreement dated as of April 30, 2004, between Borrower and Bank, and
acknowledges, confirms and agrees that said Negative Pledge Agreement, shall
remain in full force and effect.

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of April 30, 2004, between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

[The remainder of this page is intentionally left blank]

1

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

             
BORROWER:
      BANK:  

STEREOTAXIS, INC.
By:
  /s/ James M. Stolze   SILICON VALLEY BANK
By:  
/s/ Robert J. Blee
 
           
Name:
  James M. Stolze   Name:   Robert J. Blee
 
           
Title:_
  VP & CFO   Title:   Senior Relationship Manager
 
           

56120/813

2

EXHIBIT A

COMPLIANCE CERTIFICATE

     
TO:
FROM:
  SILICON VALLEY BANK
STEREOTAXIS, INC.

The undersigned authorized officer of Stereotaxis, Inc., (“Responsible Officer”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending     with all required covenants except as noted
below and (ii) all representations and warranties in the Agreement are true and
correct in all material respects on this date. Attached are the required
documents supporting the certification. The Responsible Officer certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) consistently applied from one period to the next except as explained in
an accompanying letter or footnotes. The Responsible Officer acknowledges that
no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.

          Please indicate compliance status by circling Yes/No under “Complies”
column.
   
 
       
Reporting Covenant
  Required   Complies
 
       
Monthly financial statements with CC
Annual (CPA Audited) with CC
Inventory Report
  Monthly within 30 days
FYE within 120 days
Monthly within 30 days   Yes No
Yes No
Yes No

BBC A/R Agings Monthly within 30 days Yes No
Audit Annually            Yes No

             
Financial Covenant
  Required   Actual   Complies
 
           
Maintain on a Monthly Basis:
 
 
 

Minimum Adjusted Quick Ratio
  1.5:1.0      :1.0   Yes No

Tangible Net Worth $30,000,000.00 $   Yes No

     
Comments Regarding Exceptions: See Attached.
Sincerely,
   
Signature
   
Title
   
Date
  BANK USE ONLY
Received by:    
authorized signer
Date:    
Verified:    
authorized signer
Date:    
Compliance Status: Yes No

(56120/813)
854824.1

3